Exhibit 10.8

 

AMENDMENT OF THE

COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS —

409A Compliance and One-time Re-deferral Opportunity

 

WHEREAS, 3M has adopted and maintains the 3M Compensation Plan for Nonemployee
Directors (the “Plan”), which Plan is intended to provide a compensation program
for its nonemployee directors that will attract and retain highly qualified
individuals to serve on its Board of Directors;

 

WHEREAS, the Company wishes to amend the Plan to ensure that the Plan document
complies with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations issued thereunder;

 

WHEREAS, since 2005 the Plan has required nonemployee directors to elect both
the time and method of paying amounts deferred under the Plan as part of their
annual deferral election; and

 

WHEREAS, due to recent changes in state tax laws that may be applicable to the
nonemployee directors, the Committee wishes to amend the Plan to permit those
current and former nonemployee directors who have not commenced receiving
payment of their amounts deferred under the plan to change their previous
payment elections during a limited time period made possible by the final
regulations interpreting section 409A of the Internal Revenue Code;

 

                RESOLVED, pursuant to the authority contained in Part I.C of the
Plan, such Plan shall be and it hereby is amended as follows, effective
immediately:

 

1)            Paragraph 4 of Part I.D of the Plan is amended to read as follows:

 

4.                                      A director elected to the Board after
the beginning of a Plan Year may elect, by written notice to 3M within 30 days
after such director’s term begins, to participate on a prospective basis only in
the Compensation alternatives for the remainder of that Plan Year commencing no
earlier than the date such director delivers such written notice to 3M.  Such
director’s ability to participate in this Plan for succeeding years shall be on
the same basis as for other directors.

 

2)            Paragraph 2 of Part IV.D of the Plan is amended to read as
follows:

 

--------------------------------------------------------------------------------


 

2.                                      Amounts deferred after 2004.  Unless the
participant has elected a different time and form of payment for the
Compensation deferred for one or more Plan Years, distribution of the
participant’s memorandum account(s) attributable to Compensation earned and
deferred in Plan Years beginning after December 31, 2004 shall be made in ten
annual installments on the first business day of January in each of the first
ten years following the year in which the participant incurs a Separation from
Service with 3M.  The amount of each installment payment shall be determined by
dividing the amount of such memorandum account(s) as of the immediately
preceding December 31 by the number of installment payments remaining to be
paid.

 

Effective for Plan Years commencing on or after January 1, 2005, each
participant may elect to receive the Compensation deferred for a Plan Year (and
any earnings thereon) in either a lump sum payment on the first business day of
any of the first through tenth years following the year in which the participant
incurs a Separation from Service with 3M or in some other number of annual
installments (not to exceed ten) on the first business day of January in each of
the same number of years following the year in which such participant incurs a
Separation from Service with 3M.

 

Any election made by a participant pursuant to this paragraph D shall be made by
written notice to 3M prior to the beginning of the Plan Year during which the
Compensation being deferred is earned, and shall be irrevocable except to the
extent provided in the following paragraph.

 

Prior to the end of 2008, participants who have elected to defer Compensation
for one or more Plan Years since 2004 and who have not commenced receiving
payment of such deferred Compensation may by written notice to 3M revise their
elections concerning the time of payment and method of paying their Compensation
deferred for any one or more of such Plan Years (and any earnings thereon)
subject to the following conditions:

 

a.                                      each revised election must be consistent
with the other requirements of this paragraph 2, in terms of both the method of
payment and the time for payments to commence;

 

b.                                      no revised election may result in the
deferral of payments that would otherwise have commenced in 2008; and

 

c.                                       no revised election may result in the
commencement of payments during 2008 that would not otherwise have commenced
during such year.

 

For purposes of this Plan, “Separation from Service” means a complete severance
of a director’s relationship as a director of 3M and all affiliates, if any, and
as an independent contractor to 3M and all affiliates, if any, for any reason. 
A director may have a Separation from Service upon his or her resignation as a
director even if the director then becomes an officer or other employee of 3M or
an affiliate.  Separation from Service shall in all other respects be construed
to have a meaning consistent with the term “separation from service” as used and
defined in section 409A of the Code.

 

--------------------------------------------------------------------------------